Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8, and 19-21 - are rejected under 35 U.S.C. 103 as being unpatentable over Nippon Kokan (JPS6252646) in view of Marmo (8,418,413). 

1.	Nippon (Figs. 1-3) teaches a tower damper capable of mounting in a wind turbine tower (while the damper is disclosed as being external to the tower, mounting it in the tower would be a relatively simple matter of locating “travel beams” 2 internal to the tower so that the pendulum is supported inside the tower in a chamber formed inside the tower similar to the exterior chamber), the tower damper comprising:
a pendulum structure (“ring-shaped weight”) capable, as described directly above, of suspension in the wind turbine tower, said pendulum structure comprising a cylindrically shaped pendulum body (Figs. 1-2),
a suspension arrangement (2, 4) capable, as described above, of suspending the pendulum structure in the wind turbine tower such that the pendulum structure is allowed to displace from a neutral position for the pendulum structure, and
a chamber holding a damping liquid (8) between an outer boundary (5), an inner boundary (the tower wall), and a bottom part that extends between the outer boundary and the inner boundary of the chamber (the bottom of the chamber, Fig. 3), wherein the pendulum structure is at least partly immersed in the damping liquid (Fig. 3). 
Nippon does not teach springs to dampen movements of the pendulum structure when suspended in the wind turbine tower. Marmo teaches springs (Fig. 12, between the damper and wall 174) to dampen movements of the pendulum structure when suspended in the wind turbine tower. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the Marmo springs for an enhanced damping effect.

2.	Nippon in view of Marmo teaches the tower damper according to claim 1, Marmo further teaching the number of springs are a multiple of three (6 is a multiple of 3, col. 2, lines 56-59).


5.	Nippon in view of Marmo teaches the tower damper according to claim 1, Marmo further teaching the springs are evenly distributed around a center axis of the pendulum structure or around a center axis of the wind turbine tower (“adjacent coupling apparatus are equally spaced apart from each other”, col. 8, lines 5-15, Fig. 3).

6.	Nippon in view of Marmo teaches the tower damper according to claim 1, Nippon in view of Marmo further teaching springs arranged between the pendulum structure and chamber inner boundary because the Marmo springs are between the Nippon pendulum surface and inside chamber surface (the springs are essentially in contact with the inner boundary (inside of the wall of the chamber).

8.	Nippon in view of Marmo teaches the tower damper according to claim 1, Marmo further teaching the springs arranged for urging the pendulum structure towards a neutral position for the pendulum structure.

19.	Nippon in view of Marmo teaches the tower damper according to claim 1, Marmo further teaching a wind turbine tower, Fig. 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to put the Nippon damper in a wind turbine tower to effectively control wind vibrations therein.

20.	Nippon in view of Marmo teaches the tower damper according to claim 1, Nippon further teaching the cylindrical shaped pendulum body of the pendulum structure is an annular ring, Fig. 3. 
21.	Nippon in view of Marmo teaches the tower damper according to claim 1, Nippon further teaching the outer boundary, inner boundary, and bottom part of the chamber form an annular trough as shown in Figs. 1-3. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nippon in view of Marmo and in further view of Uchita (JPHO827072).
Nippon in view of Marmo does not disclose the outer boundary of the chamber forms part of the wind turbine tower wall. Uchita (Fig. 2) discloses an outer boundary of a chamber forms part of a tower wall (light tower wall). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the outer boundary of the chamber to form part of the wind turbine tower wall for material cost savings and to protect the assembly by locating it within the tower itself.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nippon in view of Marmo and in further view of Kobori (4,922,667).
Marmo does not expressly disclose the springs can be leaf springs. Kobori discloses that it is old in the art to use a leaf spring (81, Fig. 38) in a structure to dampen vibration, Kobori further teaching a leaf spring at both of its two ends comprising leaf spring securing means (88) for securing the leaf spring to the structure (89) to dampen vibration. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Nippon in view of Marmo to use leaf springs for “spring durability”, page 1, (at the springs/coupling apparatus 52 as shown in Fig. 3, the Kobori spring ends attached to the pendulum just as the Kobori ends are secured to the Kobori beams, the middle of the spring attached to the chamber wall.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nippon in view of Marmo and in further view of Ollgaard (8,776,967).
Nippon does not disclose tuning means configured for adjusting the natural frequency of the suspended pendulum structure, wherein the tuning means comprises, for each of said plurality of wires, a clamp secured to the tower at one end and to the wire at the other end, wherein the securing of the clamp is configured such that the clamp is movable along the longitudinal direction of the wire. Ollgaard discloses tuning means configured for adjusting the natural frequency of the suspended pendulum structure, wherein the tuning means comprises, for each of said plurality of wires, a clamp secured to the tower at one end and to the wire at the other end, wherein the securing of the clamp is configured such that the clamp is movable along the longitudinal direction of the wire (“In case of a wind turbine tower having a pendulum mass structure suspended therein a suspension arrangement as depicted in FIG. 1 can be applied to damp oscillations of a particular oscillation frequency by appropriate positioning of the suspension arrangement along the suspension wire. Thus, the suspension arrangement can be applied to tune an effective length of a suspension wire in order to damp specific wind turbine tower oscillations”, col. 5, line 56-63). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Nippon to use the Ollgaard tuning system “to dampen rotor blade induced oscillations”, col. 1, line 53).

Claim 22 — is rejected under 35 U.S.C. 103 as being unpatentable over Nippon in view of Marmo and in further view of Kammel (6,007,061).
Marmo does not expressly disclose buffer arrangements provided between the pendulum structure and each spring. Kammel discloses a buffer arrangements (10) disposed against a spring (11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a rubber buffer against the Marmo spring for an enhanced buffering effect as the pendulum moves, the buffer provided between the pendulum structure and each spring because it is in line therewith.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 11 is allowed because Kobori does not disclose the claimed contact arrangement.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the Spanverbund reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633